DETAILED ACTION
Response to Amendment
	The following office action is in response to the amendment filed on 3/23/2022. Claims 1-19,30-35 and 37-40 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, line 12 recites “the portion”. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what “the portion” is referring. Examiner presumes the portion should be “the spaced apart tabs”.
Claim 35 recites “a housing assembly” and “the housing assembly further including an outer cover and an inner cover”. This language is somewhat confusing in that it makes it seem that there is a housing assembly with an additional outer cover and an inner cover. Based on the specification and drawings, however, the examiner believes that the housing assembly is the outer cover and inner cover. A recommended correction is to delete the word “further” in the recitation “further including”.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,7,11-19,30-32 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou 2014/0174678.
In regard to claim 1, with reference to Figures 7-10, Chou ‘678 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (4A) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (at 6A) of the housing assembly within a depth of the housing assembly.
A bracket (7A) received within the depth of the housing assembly (4A) and removably coupled to the mounting interface (at 6A).
The bracket (7A) is completely radially outside of an envelope of the roller clutch assembly when viewed along the axis. (shown below)

    PNG
    media_image1.png
    466
    354
    media_image1.png
    Greyscale

A fastener (7E) securing the bracket (7A) and the housing assembly (4A), the fastener (7E) received by the bracket (7A) and the housing assembly (4A) along a second axis parallel to the axis. 
In regard to claim 2, Chou ‘678 discloses:
Wherein a first portion (7D) of the bracket (7A) is received within the depth of the housing assembly (4A) and a second portion (rest of 7A) of the bracket extends outwardly from the housing assembly (4A).  
In regard to claim 6, Chou ‘678 discloses: 
A portion (curved bottom) of the bracket (7A) has a surface generally complementary to a circumference of the roller clutch assembly.
In regard to claim 7, Chou ‘678 discloses:
Wherein the bracket (7A) is positioned completely to a first side of the axis. 
In regard to claim 11, with reference to Figures 7-10, Chou ‘678 discloses a system for supporting a fabric covering comprising: 
A first roller clutch assembly (shown above) rotatable about an axis.
A first housing assembly (9) configured to support the first roller clutch assembly.
A bracket (93) configured to be removably coupled within a first portion of the first housing assembly (9) and configured to support the first housing assembly on an external structure.
A portion of the bracket (9) is received in an opening (between 91/92) in the first housing assembly (9) along a direction perpendicular to the axis, the portion overlapping with a rotatable element of the roller clutch assembly along the axis when viewed from a direction perpendicular to the axis and intersecting the portion.
A joining member (94) configured to be removably coupled with a second portion of the first housing assembly (9), the joining member (94) overlapping with the rotatable element of the roller clutch assembly along the axis when viewed from the direction perpendicular to the axis and intersecting the portion of the bracket. 
In regard to claim 12, Chou ‘678 discloses: 
Wherein the bracket (93) and the joining member (94) are positioned on opposite sides of an axis of the first roller clutch assembly. 
In regard to claim 13, Chou ‘678 discloses: 
Wherein the bracket (93) includes a first tab (933) received within the first portion of the first housing assembly (9) and the joining member includes a second tab (same as bracket 93) received within the second portion of the first housing assembly (9). 
In regard to claims 14-16, Chou ‘678 discloses: 
Wherein the first and second tabs (of 93 and 94) are laterally and vertically offset from the axis of the roller clutch assembly.
In regards to claim 17, Chou ‘678 discloses: 
Each of the first and second tabs (of 93 and 94) includes a surface having a shape complementary to a shape of the first roller clutch assembly. 
In regard to claim 18, Chou ‘678 discloses: 
A second housing assembly (outer case) for supporting a second roller clutch assembly (wheel/chain), and the joining member (94) is removably coupled to a portion of the second house assembly. (shown in Figure 9)
In regard to claim 19, Chou ‘678 discloses:
Wherein the joining member (94) is positioned laterally intermediate axes of rotation of the first and second roller clutch assemblies. 
In regard to claims 37-38, Chou ‘678 discloses:
Wherein the bracket (93) and joining member (94) are completely radially outside of an envelope of the roller clutch assembly when viewed along the axis. 
In regard to claim 30, with reference to Figures 7-9, Chou ‘678 discloses: 
A first roller clutch assembly (shown above) rotatable about an axis.
A first housing assembly (4A) configured to support the first roller clutch assembly.
A bracket (3) configured to be removably coupled within a first portion of the first housing assembly (4A) and configured to support the first housing assembly on an external structure (capable of doing this).
A joining member (7A) configured to be removably coupled with a second portion of the first housing assembly (4A), a portion of the joining member (7A) is received in an opening (between 4C/5A )in the first housing assembly (4A) along a direction perpendicular to the axis, the portion (of joining member (7A)) overlapping with the rotatable element of the roller clutch assembly along the axis when viewed from the direction perpendicular to the axis and intersecting the joining member (94). 
In regard to claim 31, Chou ‘678 discloses:
A second housing assembly (outer case) for supporting a second roller clutch assembly (wheel/chain), and the joining member (7A) is removably coupled to a portion of the second house assembly. (shown in Figure 9)
In regard to claim 32, Chou ‘678 discloses:
Wherein the joining member (7A) is positioned laterally intermediate axes of rotation of the first and second roller clutch assemblies. 
In regard to claims 39-40, Chou ‘678 discloses:
Wherein the bracket (3) and joining member (7A) are completely radially outside of an envelope of the roller clutch assembly when viewed along the axis.
Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels 2011/0139381.
In regard to claim 35, Daniels ‘381 discloses a system for supporting a fabric covering comprising:
A roller clutch assembly (10) having a bead chain wheel (42) rotatable about an axis and a bead chain (80) carried by the bead chain wheel (42).
A housing assembly (200)(12)(60) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface ( right side of 60, Figure 5) of the housing assembly within a depth of the housing assembly, the housing assembly further including an outer cover (200) and an inner cover (60) removably coupled to the outer cover, the inner cover including an opening intersecting the axis of the roller clutch assembly (10) and at least one channel (between 60 and 200) which receives the bead chain (80)of the roller clutch assembly.
A bracket (300/310/312) received within the depth of the housing assembly and removably coupled to the mounting interface, the bracket completely radially outside of an envelope of the bead chain wheel when viewed along the axis. (Bracket (300/310/312) is radially outside of the envelope of the bead chain wheel 30 when in the down/disengaged position. The up position is shown in Figure 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5,8-10 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou 2014/0174678 in view of Daniels et al 2017/0321842.
In regard to claim 3, Chou ‘678 fails to disclose: 
A plurality of slots positioned along at least one of the first, second third and fourth sides which are configured to receive a portion of the bracket. 
Daniels et al ‘842 discloses: 
A slot (at 130) positioned along at least one of the first, second third and fourth sides which are configured to receive a portion of the bracket (104). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Chou ‘678 to include a slot as taught by Daniels et al ‘842 in order to provide a means to positively locate the bracket. It further would have been obvious to one having ordinary skill in the art to make the single slot be a plurality of spaced apart slot to further enhance the ability to positively locate the bracket in place. Furthermore, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regard to claim 4, Chou ‘678 as modified by Daniels et al ‘842 discloses:
The bracket (7A, Chou ‘678) having a tab (7D) received within a first slot of the plurality of slots (as modified above)
In regard to claim 5, Chou ‘678 discloses: 
Wherein the tab (7D) is coupled to the mounting interface of the housing assembly (9) with a removable fastener (7E)
In regard to claim 8, Chou ‘678 fails to disclose:
The housing assembly includes a first cover and a second cover coupled together, and a portion of the bracket is positioned intermediate the first and second covers. 
Daniels et al ‘793 disclose:
The housing assembly includes a first cover (102) and a second cover (122) coupled together, and a portion of the bracket (104) is positioned intermediate the first and second covers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Chou ‘678 to make the housing include a first and second cover as taught by Daniels et al ‘793 in order to sandwich the bracket and provide a secure connection.
In regard to claims 9-10, Chou ‘678 as modified by Daniels ‘793 discloses:
A fastener (112) configured to couple the bracket (132) to the housing assembly, and the fastener extends through the first cover (102) and the bracket (132).
Daniels et al ‘793 fails to explicitly disclose:	
The fastener is received within an opening of the outer cover, wherein the fastener terminates within the opening of the outer cover.
However, Daniels et al ‘793 discloses:
The inner cover (102) and the outer cover (122) are coupled by one or more fasteners. (column 5, lines 15-20)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device to make the fasteners holding the bracket be received and terminate within an opening of the outer cover, since Daniels et al ‘793 discloses fasteners are used to connect the elements together. Using the fasteners holding the brackets would simplify assembly and reduce the amount of overall screws need.

In regard to claim 33, Chou ‘678 disclose a system for supporting a fabric covering, the system comprising: 
6A housing assembly (4A) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (at 6A) of the housing assembly (4A) within a depth of the housing assembly.
 A bracket (7A) having a tab (7D and angled portion connected to the rest of 7A) received within the depth of the housing assembly and removably coupled to the mounting interface (6A) along a direction perpendicular to the axis and overlapping with a rotatable element of the roller clutch assembly along the axis when viewed from a direction perpendicular to the axis and intersecting the tab. 
A fastener (7E) removably coupled to the housing assembly (4A) and received in an opening in the tab (7D) to secure the bracket (7A) to the housing assembly (4A).
Chou ‘678 fails to disclose: 
The mounting interfaces having a plurality of spaced apart recesses.
The bracket having a plurality of spaced apart tabs received in the plurality of spaced apart recesses.
Daniels et al ‘842 discloses: 
The mounting interfaces having a recess (106).
The bracket (104) having a tab received in a recess (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Chou ‘678 to include the recess receiving the tab as taught by Daniels et al ‘842 in order to provide a means for positively locating the bracket. 
It further would have been obvious to one having ordinary skill in the art to make the single tab/recess be a plurality of spaced apart tabs/recesses to further enhance the ability to positively locate the bracket in place. Furthermore, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regard to claim 34, Chou ‘678 discloses: 
Wherein the bracket (7A) is completely outside of an envelope of the roller clutch when viewed along the axis.
	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Regarding claim 1, as shown in Figures 7-10 of Chou, the fastener (7E) securing the bracket to the housing extends along an axis parallel to the axis of the roller clutch assembly as is now claimed. 
Regarding claim 33, as shown above, in Figures 7-10 of Chou, fastener (7E) is received in an opening in a first tab as is now claimed. 
Regarding claim 35, Chou is no longer used and Daniels ‘381 teaches the claimed limitations as shown above. Thus, the previous arguments against Chou are moot. 
Regarding the applicant’s arguments against Daniels and Cannaverde with respect to claim 1, these rejections are no longer being made, thus the arguments are moot. 
Regarding claims 11 and 30, in Figures 7-10 of Chou, a bracket and joining member overlapping the rotatable element of the roller clutch assembly along the axis when viewed from the direction perpendicular to the axis and intersecting a portion of the bracket is shown as detailed in the rejection above. Thus, the previous arguments against Chou are moot.  
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

                                                                                                                                                                                                   /ABE MASSAD/Examiner, Art Unit 3634